DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 05/31/2022.
Claims 1-12, 14-27 and 29-31 are pending of which claims 1, 15, 26 and 27 are the base independent claims.
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant alleged that the combined system of “Wang’212, Siomina’554 and Wu’878”fails to show or merely suggest “determine a first time of arrival (ToA) at the listening node of a first reference radio frequency (RF) signal transmitted by a transmission-reception point (TRP) to a user equipment (UE) on at least one beam,…; determine a second ToA at the listening node of a second reference RF signal transmitted by the UE to the TRP on at least one beam,…” as recited by applicant on page “10 of 16”.
In response, the examiner respectfully disagrees because in this case, the combined system of “Wang’212, Siomina’554 and Wu’878” explicitly teaches the above limitation.
Please, see fig.2A and para.0026 below of Wang’212

    PNG
    media_image1.png
    391
    622
    media_image1.png
    Greyscale


[0026] In accordance with one novel aspect, a simplified Indoor Location operation with reduce airtime, lower STA power consumption, simpler operation, and easier deployment is proposed. As illustrated in FIG. 2A, STA 202 initiates an FTM procedure with AP 201. STA 202 and AP 201 exchanges FTM frames (e.g., FTM_K and ACK_K) for timestamps measurements. AP 201 passes the measured timestamps to STA 202 for TOF calculation. In addition, the sensor STA or neighbor AP 203 is a listening STA that listens to the FTM frame exchange between AP 201 and STA 202. The listening STA 203 has the capability to snoop and perform timing measurement on the FTM frames not destined for itself 203 but transmitted by AP 201 to STA 202 or by STA 202 to AP 201. If the listening STA 203 is a non-AP STA, it is either associated with the AP 201 or other nearby AP. The listening STA is configured to snoop on any FTM frames in the wireless medium. The listening STA 203 measures the time-of-arrival of the received FTM frames (e.g., FTM_K and ACK_K) from both AP 201 and STA 202. The listening STA 203 then passes the measured timestamps to STA 202 such that STA 202 can determine the TOF (time of flight) between itself 202 and the listening STA 203 based on the measured timestamps from both AP 201 and the listening STA 203. One or more listening STAs can be strategically deployed in different physical locations to facilitate such Indoor Location. The initiating STA can perform FTM ranging with a mixture of the sensor STA network(s) and/or with snooping neighbor APs or non-snooping APs.

Wang’212 teaches, see para.0026, the listening STA 203 as the listening node measures as determine time of arrival of the received FTM_k as first time of arrival from AP as TRP(i.e. determine a first time of arrival (ToA) at the listening node of a first reference radio frequency (RF) signal transmitted by a transmission-reception point (TRP)), see fig.2A above, FTM_K is transmitted/radiated/beamed from AP as TRP in direction to STA 202 as UE(i.e. to a user equipment (UE) on at least one beam).
Wang’212 teaches, see para.0026, the listening STA 203 as the listening node measures as determine time of arrival of the received ACK_k as second time of arrival from STA 202 as UE (i.e. determine a second ToA at the listening node of a second reference RF signal transmitted by the UE), see fig.2A above, ACK_K is transmitted/radiated/beamed from STA 202 as UE in direction to AP as TRP(i.e. to the TRP on at least one beam).

Regarding claim 1, the applicant alleged that the combined system of “Wang’212, Siomina’554 and Wu’878”fails to show or merely suggest “determine a first time of arrival (ToA) at the listening node of a first reference radio frequency (RF) signal transmitted by a transmission-reception point (TRP) to a user equipment (UE) on at least one beam,…; determine a second ToA at the listening node of a second reference RF signal transmitted by the UE to the TRP on at least one beam,…” as recited by applicant on page “11 of 16”.
In response, the examiner respectfully disagrees because in this case, the combined system of “Wang’212, Siomina’554 and Wu’878” explicitly teaches the above limitation.
Wang’212 teaches, see para.0026, the listening STA 203 as the listening node measures as determine time of arrival of the received FTM_k as first time of arrival from AP as TRP(i.e. determine a first time of arrival (ToA) at the listening node of a first reference radio frequency (RF) signal transmitted by a transmission-reception point (TRP)), see fig.2A above, FTM_K is transmitted/radiated/beamed from AP as TRP in direction to STA 202 as UE(i.e. to a user equipment (UE) on at least one beam).
Wang’212 teaches, see para.0026, the listening STA 203 as the listening node measures as determine time of arrival of the received ACK_k as second time of arrival from STA 202 as UE (i.e. determine a second ToA at the listening node of a second reference RF signal transmitted by the UE), see fig.2A above, ACK_K is transmitted/radiated/beamed from STA 202 as UE in direction to AP as TRP(i.e. to the TRP on at least one beam).

The Applicant further states that “While Wang discloses that “[t]he listening STA 203 measures the time-of-arrival of the received FTM frames (e.g., FTM_K and ACK_K) from both AP 201 and STA 202,” Wang does not disclose or suggest that the received FTM frames are “transmitted... on at least one beam.” There is no mention of any sort of beamforming in Wang. As such, Wang cannot disclose or suggest that “the received FTM frames (e.g., FTM_ K and ACK _K) from both AP 201 and STA 202” are “transmitted... on at least one beam.”
In response, the examiner respectfully disagrees because in this case, the combined system of “Wang’212, Siomina’554 and Wu’878” explicitly teaches the above claimed limitation.

Merriam-Webter, an online dictionary, defines beam (verb) as transmit data electronically or wirelessly.
In response to applicant's argument that the references fail to show certain features of applicant’s invention(see page 14 of 16), it is noted that the features upon which applicant relies (i.e., beamforming) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Wang’212 teaches, see para.0026, the listening STA 203 as the listening node measures as determine time of arrival of the received FTM_k as first time of arrival from AP as TRP(i.e. determine a first time of arrival (ToA) at the listening node of a first reference radio frequency (RF) signal transmitted by a transmission-reception point (TRP)), see fig.2A above, FTM_K is transmitted/radiated/beamed from AP as TRP in direction to STA 202 as UE(i.e. to a user equipment (UE) on at least one beam).
Wang’212 teaches, see para.0026, the listening STA 203 as the listening node measures as determine time of arrival of the received ACK_k as second time of arrival from STA 202 as UE (i.e. determine a second ToA at the listening node of a second reference RF signal transmitted by the UE), see fig.2A above, ACK_K is transmitted/radiated/beamed from STA 202 as UE in direction to AP as TRP(i.e. to the TRP on at least one beam).
Based on the above, it is very clear that at least Wang’212 teaches the argued claimed features of “determine a first time of arrival (ToA) at the listening node of a first reference radio frequency (RF) signal transmitted by a transmission-reception point (TRP) to a user equipment (UE) on at least one beam,…; determine a second ToA at the listening node of a second reference RF signal transmitted by the UE to the TRP on at least one beam,…” as shown.
Furthermore and additionally, see Gans et al (US 5,987,037), published in 1999, teaches, see col.1, lines 10-18, Wireless telecommunication base stations in the prior art typically employ one or more broad beam antennas to transmit and receive information-bearing signals to wireless terminals, e.g., cellular telephones, within a given radius of the base station. With this approach, each broad beam in azimuth can typically be used as the conduit for communications with a mobile wireless terminal traveling over a wide angular sector in relation to the base station.

Regarding claim 1, the applicant alleged that the combined system of “Wang’212, Siomina’554 and Wu’878” fails to show or merely suggest “determine a first time of arrival (ToA)” as recited by applicant on page “12 of 16”.
In response, the examiner respectfully disagrees because in this case, the combined system of “Wang’212, Siomina’554 and Wu’878” explicitly teaches the above limitation.
The previous response is still applied here to the argued feature(s). Furthermore, Siomina’554 teaches, see para.0050, TDOA that stands for time difference of time arrival indicative  of difference of first time of arrival and second time of arrival (i.e. determine a first time of arrival (ToA)).
Based on the above, it is clear that Siomina’554 teaches “determine a first time of arrival (ToA)” since TDOA stands for difference of a first time of arrival and a second time of arrival.

Regarding claim 1, the applicant alleged that the combined system of “Wang’212, Siomina’554 and Wu’878” fails to show or merely suggest “send the first time difference to a positioning entity” as recited by applicant on page “12 of 16”.
In response, the examiner respectfully disagrees because in this case, the combined system of “Wang’212, Siomina’554 and Wu’878” explicitly teaches the above limitation.


    PNG
    media_image2.png
    444
    786
    media_image2.png
    Greyscale


[0037] In the first embodiment of the present invention, a DME listener device (hereinafter DME listener) is added to the existing DME transponder system. A DME listener is a multi-channel DME receiver that receives the interrogation signals transmitted by DME transponders on aircraft (hereinafter DME interrogators) and the reply signals transmitted by the DME transponders at ground stations (hereinafter DME transponders). The DME listeners determine at least a time difference of arrival (TDOA) for each pair of received interrogation and reply signals and transmit at least TDOA data to a designated location, such as a central computer, designated DME transponder, designated DME listener or other transceiver having sufficient memory and computational capability (hereinafter central computer) to receive and store data from other DME listeners and/or DME listeners and SSR receive units (RUs) and perform multilateration (MLAT) calculations to determine a position of the DME interrogator.

The previous response is still applied here to the argued feature(s). furthermore, Wu’878 teaches, see fig.3 & see para.0036-0037, A DME listener is a multi-channel DME receiver that receives the interrogation signals transmitted by DME transponders on aircraft (hereinafter DME interrogators) (i.e. determine a first time of arrival (ToA) at the listening node of a first reference radio frequency (RF) signal transmitted by a transmission-reception point (TRP) to a user equipment (UE) on at least one beam).
Wu’878 teaches, see fig.3 & see para.0036-0037, A DME listener is a multi-channel DME receiver that receives the reply signals transmitted by the DME transponders at ground stations (hereinafter DME transponders) (i.e. determine a second ToA at the listening node of a second reference RF signal transmitted by the UE to the TRP on at least one beam).
Wu’878 teaches, see fig.3 & see para.0036-0037, the DME listener(s) determine at least a time difference of arrival (TDOA) for each pair of received interrogation as first ToA and reply signals as second ToA (i.e. determine a first time difference between the first ToA and the second ToA).
Wu’878 teaches, see fig.3 & see para.0036-0037, the DME listener(s) transmit at least TDOA data to a designated location, such as a central computer, designated DME transponder, designated DME listener or other transceiver as positioning entity having sufficient memory and computational capability (hereinafter central computer) to receive and store data from other DME listeners and/or DME listeners and SSR receive units (RUs) and perform multilateration (MLAT) calculations to determine a position of the DME interrogator (i.e. send the first time difference to a positioning entity).

Based on the above response, not only Wu’878 teaches “send the first time difference to a positioning entity” but also teaches “determine a first time of arrival (ToA) at the listening node of a first reference radio frequency (RF) signal transmitted by a transmission-reception point (TRP) to a user equipment (UE) on at least one beam, the first reference RF signal comprising a positioning reference signal (PRS); determine a second ToA at the listening node of a second reference RF signal transmitted by the UE to the TRP on at least one beam, the second reference RF signal comprising a sounding reference signal (SRS); determine a first time difference between the first ToA and the second ToA” as evidence by fig.3 and para.0036-0037.

The Applicant further states that “In the interest of advancing prosecution, and without acquiescing to the Examiner’s interpretation of the claims or the cited art, independent claim 1 has been amended to recite:
determine a first time of arrival (ToA) at the listening node of a first reference radio frequency (RF) signal transmitted by a transmission-reception point (TRP) to a user equipment (UE) on at least one beam, the first reference RF signal comprising a positioning reference signal (PRS); determine a second ToA at the listening node of a second reference RF signal transmitted by the UE to the TRP on at least one beam, the second reference RF signal comprising a sounding reference signal (SRS); determine a first time difference between the first ToA and the second ToA; and send the first time difference to a positioning entity.

None of Aldana, Wang, or Lightstone appear to disclose or suggest beamforming or PRS, and only Lightstone mentions SRS. As such, the Applicant submits that the combination of Aldana, Wang, and Lightstone cannot disclose or suggest the features of amended independent claim 1”.
In response, the examiner respectfully disagrees because in this case, the combined system of “Wang’212, Siomina’554 and Wu’878” explicitly teaches the above limitation.
It is noted that the argued limitation using the combination of Aldana, Wang, and Lightstone for rejecting claim 1 is not applicable since the rejection of at least claim 1 in the non-final dated 03/03/2022 was based on the combination of Wang’212, Siomina’554 and Wu’878. Thus, the Examiner will address the argued limitation of claim 1 using the combination of Wang’212, Siomina’554 and Wu’878.
The previous response is still applied here to the argued feature(s). furthermore, Siomina’554 teaches, see para.0083, positioning reference signals (PRS) transmitted by a radio network node as TRP (i.e. the first reference RF signal comprising a positioning reference signal (PRS)).
Siomina’554 teaches, see para.0083, sounding reference signal SRS transmitted by a wireless device to a network…(i.e. the second reference RF signal comprising a sounding reference signal (SRS)).
Based on the above, it is very clear that Siomina’554 teaches the features of “the first reference RF signal comprising a positioning reference signal (PRS) and the second reference RF signal comprising a sounding reference signal (SRS)” as evidence at least para.0083.
In response to applicant's argument that the references fail to show certain features of applicant’s invention(see page 14 of 16), it is noted that the features upon which applicant relies (i.e., beamforming) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Applicant further stated, see pages 14-15 of 16,  that “Further, the Applicant notes that the Examiner admits that the combination of Aldana, Wang, and Lightstone fails to disclose features that are specific to dependent claims 4, 9, 10, 18, 22, and 23. However, the Examiner goes on to allege that one or more of Wang ‘212 and Akkarakaran cures these particular admitted deficiencies of the combinations of Aldana, Wang, and Lightstone. The Applicant respectfully submits that, even if the Examiner is correct regarding the disclosures of Wang ‘212 and Akkarakaran with respect to the above-noted dependent claims (which the Applicant does not admit), Wang ‘212 and Akkarakaran do not cure the deficiencies of the combinations of Aldana, Wang, and Lightstone as discussed above with respect to independent claims 1, 15, 26, and 27. As such, dependent claims 4, 9, 10, 18, 22, and 23 are likewise allowable by virtue of their dependence upon one of the above-noted independent claims”.
In response, it is noted that the argued limitation using the combination of Aldana, Wang, and Lightstone for rejecting claim 1 is not applicable since the rejection of at least claim 1 in the non-final dated 03/03/2022 was based on the combination of Wang’212, Siomina’554 and Wu’878. Thus, the Examiner will address the argued limitation of claim 1 using the combination of Wang’212, Siomina’554 and Wu’878. 
Also, there was no specific limitation argued by the Applicant with respect to any of the dependent claims 4, 9, 10, 18, 22, and 23. Since there was no argument presented, the previous rejection still holds without further addressing any limitation.
With respect to claims 27 and 29-30, there was no rejection to claims 27 and 29-30. Thus, claims 27 and 29-30 are still allowed.

 The Applicant further stated, see pages 14-15 of 16,  that “Claim 31 is allowable at least by virtue of its dependence upon independent claim 1. Moreover, this claim recites additional subject matter, which is not believed suggested by the cited art taken either alone or in combination. More specifically, dependent claim 31 recites features similar to the features of allowable dependent claim 28, and is therefore allowable for similar reasons”.
In response, the Examiner acknowledges that claim 31 is allowable since it was previously indicated as allowable.
Regarding claims 15 and 26, the same argument as claim 1 is also applied to claims 15 and 26 since claims 15 and 26 recited similar features as claim 1.
Regarding claims 2-12, 14 and 16-25, the same argument as independent claim 1 is also applied to claims 2-12, 14 and 16-25 since claims 2-12, 14 and 16-25 are each depend either directly or indirectly from independent claim 1 as discussed above.
In view of the above, it is clear the previously cited prior arts still disclose the applicant claim invention as set detailed in the rejection below.

Allowable Subject Matter
Claims 27, 29-30 are allowed
Claims 3-7, 17-21, 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Applicants remarks from 9/23/2021 were fully considered and are persuasive.  An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the amended claims.
The prior art of record fails to teach (calculate a distance between the listening node and the UE based on the first time difference, a propagation time between the TRP and the listening node, a propagation time between the TRP and the UE, and a second time difference between a ToA of the first reference RF signal at the UE and a transmission time of the second reference RF signal from the UE), as substantially described in independent claim (claims 3, 17). These limitations, in combination with the remaining limitations of claim (claims 3, 17), are not taught nor suggested by the prior art of record.

The prior art of record fails to teach (wherein a location of the UE is estimated based on at least a distance between the listening node and the UE, and wherein the distance between the listening node and the UE 1s based on the first time difference, a propagation time between the TRP and the listening node, a propagation time between the TRP and the UE, and a second time difference between a ToA of the first reference RF signal at the UE and a transmission time of the second reference RF signal from the UE), as substantially described in independent claim (31). These limitations, in combination with the remaining limitations of claim (31), are not taught nor suggested by the prior art of record.

Regarding claims 4-7 and 18-21, they are also indicate as allowable since they depend from indicated allowable claims 3, 17 and 31 either direct or indirect.
Claims 7 and 21 objected to because of the following informalities:

Regarding claim 7 and 21, they depend from a from claim that does not receive “distance”. Thus, examiner consider claim 7 depend from 3 and 21 from 17.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 11-12, 14-16, 24-25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2015/0139212) in view of Siomina et al (US 2019/0141554) and in view of Wu et al (US 2011/0156878).
Regarding claim 1, 15 and 26, Wang’212 discloses a listening node(see fig.2a, 203, see fig.3, 303, see fig.4, 7-8, Sn listerner), comprising: a memory; at least one transceiver; and a processing system communicatively coupled to the memory and the at least one transceiver(see fig.2B, 231 and 221), wherein the processing system is configured to: 
determine a first time of arrival (ToA) at the listening node of a first reference radio frequency (RF) signal transmitted sent by a transmission-reception point (TRP) to a user equipment (UE) on at least one beam (see para.0026, which discusses the listening STA 203 measures the time of arrival of the received FTM frames (e.g., FTM_K…, see fig.2B, which shows FTM_K from AP); 
determine a second ToA at the listening node of a second reference RF signal transmitted seat by the UE to the TRP on at least one beam(see para.0026, which discusses the listening STA 203 measures the time of arrival of the received FTM frames (e.g., ACK…, see fig.2B, which shows ACK transmitted from UE station 202).
As discussed above, although Wang’212 discloses listing station to receive the first reference RF signal and the second RF signal (see fig.2, see para.0026), Wang’212 does not explicitly show the use of “the first reference RF signal comprising a positioning reference signal (PRS) and the second reference RF signal comprising a sounding reference signal (SRS); and determine a first time difference between the first ToA and the second ToA” as required by present claimed invention.  However, including “the first reference RF signal comprising a positioning reference signal (PRS) and the second reference RF signal comprising a sounding reference signal (SRS); and determine a first time difference between the first ToA and the second ToA” would have been obvious to one having ordinary skill in the art as evidenced by Siomina’554.
In particular,  in the same field of endeavor, Siomina’554 teaches the use of the first reference RF signal comprising a positioning reference signal (PRS) (see para.0083, which discusses position reference signals PRS transmitted by a radio network, thus comprising PRS) and the second reference RF signal comprising a sounding reference signal (SRS) (see para.0083, which discusses sounding reference signals SRS transmitted by a wireless device to a network, thus comprising SRS) ; and determine a first time difference between the first ToA and the second ToA(see para.0050, which discusses determine time difference of arrival (TDOA)).
In view of the above, having the system of Wang’212 and then given the well-established teaching of Siomina’554, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wang’212 to include “the first reference RF signal comprising a positioning reference signal (PRS) and the second reference RF signal comprising a sounding reference signal (SRS) ; and determine a first time difference between the first ToA and the second ToA” as taught by Siomina’554, since Siomina’554 stated in para.0003+ that such a modification would provide a need to update and/or improve the measurement reporting.
As discussed above, although the combination of Wang’212 and Siomina’554 discloses listening STA 203 then passes/sends the measured timestamps to STA 202 (see para.0026), the combination of Wang’212 and Siomina’554 does not explicitly show the use of “send the first time difference a positioning entity” as required by present claimed invention.  However, including “send the first time difference a positioning entity would have been obvious to one having ordinary skill in the art as evidenced by Wu’878.
In particular, in the same field of endeavor, Wu’878 teaches the use of send the first time difference a positioning entity(see para.0036, which discusses listener determine at least time difference of arrival (TDOA) for each pair of received interrogation and reply  signals  and transmit/send at least TDOA data to a designated location, such as central computer….to determine position of the DME interrogator, see fig.3).
In view of the above, having the combined system of Wang’212 and Siomina’554 and then given the well-established teaching of Wu’878, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Wang’212 and Siomina’554 to include “send the first time difference a positioning entity” as taught by Wu’878, since Wu’878 stated in para.0013+ that such a modification would provide a ground surveillance capability for determining aircraft position in the NAS (National Airspace System) as a backup to or to augment the existing GNSS-based surveillance systems.
Regarding claim 2, 16, Wang’212 discloses wherein the listening node includes the positioning entity (see fig2B, which shows 235 and 225). 
Regarding claim 8, Wang’212 teaches the use of the listening node does not perform an RTT procedure with the UE (see para.0004, which discusses round trip delay/time between initiator and responder thus listening node does not perform an RTT procedure with the UE since the RTT is done between UE and network node).
Regarding claim 11, 24,  Wang’212 discloses wherein the at least one processor is further configured to: report a first reference RF signal identifier of the first reference RF signal to the positioning entity, a second reference RF signal identifier of the second reference RF signal to the positioning entity, or (due or language, only one of them is being considered) any combination thereof (see para.0026, which discusses listening STA 203 then passes the measured timestamps to STA 202, thus report). 
Regarding claim 12, Wang’212 discloses wherein the TRP and the listening node are not time synchronized(see abs, which discusses initiating device exchanges FTM frames and thus receiving timestamps, thus not sync since they only receive the timestamp). 
Regarding claim 14, 25, Wang’212 discloses the listening node comprises a TRP neighboring the UE, or(due to or language, only one them is being considered)  the listening node comprises a second UE with a known location (see fig.2-8). 

Claim 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2015/0139212) in view of Siomina et al (US 2019/0141554) and in view of Wu et al (US 2011/0156878) and further in view of Ahn et al (US 2010/0008270).
Regarding claim 4 and 18, As discussed above, although the combination of Wang’212 and Siomina’554 discloses listening STA 203 then passes/sends the measured timestamps to STA 202 (see para.0026), the combination of Wang’212 and Siomina’554 does not explicitly show the use of “receive, via the at least one transceiver, a measurement report from the UE, the measurement report including the second time difference” as required by present claimed invention.  However, including “receive, via the at least one transceiver, a measurement report from the UE, the measurement report including the second time difference” would have been obvious to one having ordinary skill in the art as evidenced by Wu’878.
In particular, in the same field of endeavor, Wu’878 teaches the use of receive, via the at least one transceiver, a measurement report from the UE, the measurement report including the second time difference (see para.0036-0037, which discusses listener determine at least time difference of arrival (TDOA) for each pair of received interrogation and reply  signals  and transmit/send at least TDOA data to a designated location, such as central computer….to determine position of the DME interrogator, see fig.3, see para00045).
In view of the above, having the combined system of Wang’212 and Siomina’554 and then given the well-established teaching of Wu’878, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Wang’212 and Siomina’554 to include “send the first time difference a positioning entity” as taught by Wu’878, since Wu’878 stated in para.0013+ that such a modification would provide a ground surveillance capability for determining aircraft position in the NAS (National Airspace System) as a backup to or to augment the existing GNSS-based surveillance systems.
Regarding claim 4 and 18, claim as discussed above, although combination of Wang’212 and Siomina’554 and Wu’878 discloses measurements of time arrival(Wang’212, see para.0026, see fig.2-8), the combination of Wang’212 and Siomina’554 and Wu’878 does not explicitly show the use of “wherein the propagation time between the TRP and the UE is determined from a round-trip-time (RTT) procedure between the TRP and the UE” as required by present claimed invention.  However, including “wherein the propagation time between the TRP and the UE is determined from a round-trip-time (RTT) procedure between the TRP and the UE” would have been obvious to one having ordinary skill in the art as evidenced by Ahn’270.
In particular, in the same field of endeavor, Ahn’270 teaches the use of wherein the propagation time between the TRP and the UE is determined from a round-trip-time (RTT) procedure between the TRP and the UE(see para.0010, which discusses the propagation time between the TRP and the UE is determined from a round-trip-time (RTT), see para.0030, 0042 ).
In view of the above, having the combined system of Wang’212 and Siomina’554 and Wu’878 and then given the well-established teaching of Ahn’270, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combined system of Wang’212 and Siomina’554 and Wu’878 to include “wherein the propagation time between the TRP and the UE is determined from a round-trip-time (RTT) procedure between the TRP and the UE” as taught by Ahn’270, since Ahn’270 stated in para.0015+ that such a modification would provide a system that make it possible to implement a low power design and immediately reflect a change in clock drift and response time.
Claim 9-10, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2015/0139212) in view of Siomina et al (US 2019/0141554) and in view of Wu et al (US 2011/0156878) and further in view of Akkarakaran et al (US 2017/0374637 ).
Regarding 9, 22, As discussed above, although the combined system of Wang’212 and Siomina’554 and Wu’878 discloses measurements of time arrival(Wang’212, see para.0026, see fig.2-8), the combined system of Wang’212 and Siomina’554 and Wu’878 does not explicitly show the use of “the first reference RF signal is transmitted by the TRP on a plurality of beams, the first reference RF signal is received at the listening node on a first beam of the plurality of beams, and the first reference RF signal is received at the UE on a second beam of the plurality of beams” as required by present claimed invention.  However, including “the first reference RF signal is transmitted by the TRP on a plurality of beams, the first reference RF signal is received at the listening node on a first beam of the plurality of beams, and the first reference RF signal is received at the UE on a second beam of the plurality of beams” would have been obvious to one having ordinary skill in the art as evidenced by Akkarakaran’637.
In particular, in the same field of endeavor, Akkarakaran’637 teaches the use the first reference RF signal is transmitted by the TRP on a plurality of beams, the first reference RF signal is received at the listening node on a first beam of the plurality of beams, and the first reference RF signal is received at the UE on a second beam of the plurality of beams(see fig.2-4).
In view of the above, having the combined system of Wang’212 and Siomina’554 and Wu’878 and then given the well-established teaching of Akkarakaran’637, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Wang’212 and Siomina’554 and Wu’878 to include “the first reference RF signal is transmitted by the TRP on a plurality of beams, the first reference RF signal is received at the listening node on a first beam of the plurality of beams, and the first reference RF signal is received at the UE on a second beam of the plurality of beams” as taught by Akkarakaran’637, since Akkarakaran’637 stated in para.0006+ that such a modification would provide an improved system.
Regarding 10, 23, As discussed above, although the combined system of Wang’212 and Siomina’554 and Wu’878 discloses measurements of time arrival(Wang’212, see para.0026, see fig.2-8), the combined system of Wang’212 and Siomina’554 and Wu’878 does not explicitly show the use of “the second reference RF signal is transmitted by the UE on a plurality of beams, the second reference RF signal is received at the listening node on a first beam of the plurality of beams, and the second reference RF signal is received at the TRP on a second beam of the plurality of beams” as required by present claimed invention.  However, including “the second reference RF signal is transmitted by the UE on a plurality of beams, the second reference RF signal is received at the listening node on a first beam of the plurality of beams, and the second reference RF signal is received at the TRP on a second beam of the plurality of beams” would have been obvious to one having ordinary skill in the art as evidenced by Akkarakaran’637.
In particular, in the same field of endeavor, Akkarakaran’637 teaches the use the second reference RF signal is transmitted by the UE on a plurality of beams, the second reference RF signal is received at the listening node on a first beam of the plurality of beams, and the second reference RF signal is received at the TRP on a second beam of the plurality of beams (see fig.2-4).
In view of the above, having t the combined system of Wang’212 and Siomina’554 and Wu’878 and then given the well-established teaching of Akkarakaran’637, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Wang’212 and Siomina’554 and Wu’878 to include “the first reference RF signal is transmitted by the TRP on a plurality of beams, the first reference RF signal is received at the listening node on a first beam of the plurality of beams, and the first reference RF signal is received at the UE on a second beam of the plurality of beams” as taught by Akkarakaran’637, since Akkarakaran’637 stated in para.0006+ that such a modification would provide an improved system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention:
Gans et al (US 5,987,037) teaches, see col.1, lines 10-18, Wireless telecommunication base stations in the prior art typically employ one or more broad beam antennas to transmit and receive information-bearing signals to wireless terminals, e.g., cellular telephones, within a given radius of the base station. With this approach, each broad beam in azimuth can typically be used as the conduit for communications with a mobile wireless terminal traveling over a wide angular sector in relation to the base station.
Forssen et al (US 5,838,674) teaches, see fig.2 and col.6, lines 32-56,  In conventional, cellular communication systems, antenna beam patterns formed by antenna circuitry of a base station 12 substantially encompasses the geographical area of a cell 14. The antenna beam pattern 32 shown in FIG. 2 substantially encompasses the cell 14. Downlink signals generated at the radio base station 12 are thereby typically detectable by a mobile subscriber unit 16 positioned at any location in the cell 14. In a cellular communication system, certain carriers, or portions thereof, are defined to be control channels. As downlink control signals must be broadcast throughout the entire cell 14, an antenna beam pattern similar to that of the pattern 32 is formed by antenna apparatus of the radio base station 12 when transmitting the downlink control signals. A subscriber unit, here subscriber unit 16' entering the cell 14, or a subscriber unit turned-on when positioned within the cell, tunes to the carrier to detect signal energy of signals transmitted thereon. Hand-off decisions are made, at least in part, responsive to measured levels of signal energy detected by the subscriber unit 16'.


Wu et al (US 2011/0156878) teaches, see para0014 & 0037, In the first embodiment of the present invention, a DME listener device (hereinafter DME listener) is added to the existing DME transponder system. A DME listener is a multi-channel DME receiver that receives the interrogation signals transmitted by DME transponders on aircraft (hereinafter DME interrogators) and the reply signals transmitted by the DME transponders at ground stations (hereinafter DME transponders). The DME listeners determine at least a time difference of arrival (TDOA) for each pair of received interrogation and reply signals and transmit at least TDOA data to a designated location, such as a central computer, designated DME transponder, designated DME listener or other transceiver having sufficient memory and computational capability (hereinafter central computer) to receive and store data from other DME listeners and/or DME listeners and SSR receive units (RUs) and perform multilateration (MLAT) calculations to determine a position of the DME interrogator.

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474